DETAILED ACTION

This office action is in response to amendment filed on 11/20/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 8-10, 13-14, 18-20 have been amended.
Claims 5-7 have been cancelled.
New claims 21-23 have been added and examined.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 9-10, 12-20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsudaira et al. (US 2015/0339223), Liu et al. (US 2013/0238835), Marquart et al. (US 2015/0033087), and Lambert et al. (US 2013/0179624).
With respect to claim 1, Matsudaira teaches of a method for allocating memory resources comprising: assigning, by one or more processors, a plurality of memory blocks of a memory sub-system to a plurality of erase groups, such that each erase group of the plurality of erase groups comprises two or more memory blocks of the plurality of memory blocks (fig. 1, 4; paragraph 26-27, 29-30; where the logical block is analogous to the claimed erasure group);

Matsudaira fails to explicitly teach of (1) allocating, by the one or more processors prior to a memory condition being met that comprises a first erase group having more than a threshold number of write/erase actions, memory resources of the memory sub-system by erase group based on a first set of criteria, wherein the first set of criteria is based, at least in part, on the bad block associations for each erase group to prioritize erase groups with fewer bad blocks; (2) determining, by the one or more processors, that the memory condition has been met as part of operation of the memory sub-system; and (3) allocating, by the one or more processors following the memory condition being met, the memory resources of the memory sub-system by erase group according to a second set of criteria, wherein the second set of criteria allocates the memory resources irrespective of the bad block associations for each erase group.
However, Liu teaches of determining, using the one or more processors, bad block associations for the plurality of erase groups (paragraph 14, 16);
allocating, by the one or more processors prior to a memory condition being met, memory resources of the memory sub-system by erase group based on a first set of criteria, wherein the first set of criteria is based, at least in part, on the bad block associations for each erase group to prioritize use of erase groups with fewer bad blocks (paragraph 18, 20; the storage sectors are prioritized based on their bad block ratio and the sectors with a higher priority (lower bad block ratio) are written to first.  As the sectors are written to based on their priority, the sectors and their blocks are available and not full (claimed prior to a memory condition being met)).

However, Marquart teaches of determining, by the one or more processors, that the memory condition has been met as part of operation of the memory sub-system (paragraph 49; where a resting block may designated to be used only when there are no other blocks available); and
allocating, by the one or more processors following the memory condition being met, the memory resources of the memory sub-system by erase group according to a second set of criteria, wherein the second set of criteria allocates the memory resources irrespective of the bad block associations for each erase group (paragraph 49; where a resting block may designated to be used only when there are no other blocks available).
The combination of Matsudaira, Liu, and Marquart fails to explicitly teach of the memory condition being met comprises a first erase group having more than a threshold number of write/erase action.
However, Lambert teaches of the memory condition being met comprises a first erase group having more than a threshold number of write/erase action (paragraph 35-37; where the 
The combination of Matsudaira, Liu, Marquart, and Lambert teaches of allocating, by the one or more processors prior to a memory condition being met that comprises a first erase group having more than a threshold number of write/erase actions, memory resources of the memory sub-system by erase group based on a first set of criteria, wherein the first set of criteria is based, at least in part, on the bad block associations for each erase group to prioritize use of erase groups with fewer bad blocks (Liu paragraph 18, 20; Lambert, paragraph 35-37; in the combination, the allocations occur as taught in Liu with the storage sectors are prioritized based on their bad block ratio and the sectors with a higher priority (lower bad block ratio) are written to first until the sectors are full.  This occurs while the write count of Lambert are below the wear amounts of Lambert).
allocating, by the one or more processors following the memory condition being met, the memory resources of the memory sub-system by erase group according to a second set of criteria, wherein the second set of criteria allocates the memory resources irrespective of the bad block associations for each erase group (Marquart paragraph 49; Lambert, paragraph 35-37; in the combination, after Lamberts wear alerts have been reached and only high priority write types are allow, the situation where there are no new blocks for allocation can occur and as a result a resting block may designated to be used since there are no other blocks available as taught by Marquart).
Matsudaira and Liu are analogous art because they are from the same field of endeavor, as they are directed to managing flash memory.

Matsudaira, Liu, and Marquart are analogous art because they are from the same field of endeavor, as they are directed to managing flash memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Matsudaira, Liu, and Marquart before the time of the effective filing of the claimed invention to allow resting/bad blocks to be used when no other block are available in the combination of Matsudaira and Liu as taught in Marquart.  Their motivation would have been to provide the maximum storage capacity.
Matsudaira, Liu, Marquart, and Lambert are analogous art because they are from the same field of endeavor, as they are directed to managing flash memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Matsudaira, Liu, Marquart, and Lambert before the time of the effective filing of the claimed invention to include the counters of Lambert into the combination of Matsudaira, Liu, and Marquart.  Their motivation would have been to enable providing wear alerts based on the wear of the memory (Lambert, abstract).
With respect to claim 13, the combination of Matsudaira, Liu, Marquart, and Lambert teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.

a processing device communicatively coupled to the plurality of memory devices and configured to: manage bad block identifiers, wherein the bad block identifiers identify one or more blocks of a plurality of memory blocks having defects rendering the one or more blocks unusable for storing data (fig. 1, item 10; paragraph 29-30, 38-39).
With respect to claim 18, the combination of Matsudaira, Liu, Marquart, and Lambert teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Matsudaira also teaches of a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of a device, cause the device to perform the operations in claim 1 (paragraph 29-30).
With respect to claim 3, Matsudaira teaches of identifying, using the one or more processors, the bad blocks of the plurality of memory blocks in the memory sub-system prior to assigning the plurality of memory blocks to the plurality of erase groups, wherein the plurality of memory blocks are assigned to the plurality of erase groups to achieve a target bad block distribution among the plurality of erase groups (paragraph 38, 45, 48-49).
With respect to claim 4, Lambert teaches of tracking the number of writes to an NVM location using a counter (paragraph 35).
The combination of Matsudaira, Liu, Marquart, and Lambert teaches of wherein the first set of criteria comprises allocating a first available erase group with no bad blocks and a first 
Matsudaira, Liu, Marquart, and Lambert are analogous art because they are from the same field of endeavor, as they are directed to managing flash memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Matsudaira, Liu, Marquart, and Lambert before the time of the effective filing of the claimed invention to include the counters of Lambert into the combination of Matsudaira, Liu, and Marquart.  Their motivation would have been to enable providing wear alerts based on the wear of the memory (Lambert, abstract).
With respect to claim 9, the combination of Matsudaira, Liu, Marquart, and Lambert teaches of wherein the first set of criteria is associated with a fresh out of box (FOB) condition for the memory sub-system (Matsudaira, paragraph 38).
With respect to claim 10, the combination of Matsudaira, Liu, Marquart, and Lambert teaches of wherein the second set of criteria is associated with a steady state (SS) condition for the memory sub-system (Marquart, paragraph 49; as there being no blocks available requires the system to have been initialized and run, it is clear to one of ordinary skill in the art that the memory blocks all being unavailable would occur when the system is operating under steady state conditions).
With respect to claim 12, Matsudaira teaches of wherein the one or more processors comprise processing circuitry of a memory controller coupled to a plurality of memory components in a memory sub-system, wherein each memory component comprises a NAND die (fig. 1; paragraph 20-22, 29-30).
With respect to claim 14, Matsudaira teaches of the limitations cited and described above with respect to claim 3 for the same reasoning as recited with respect to claim 3.
With respect to claim 15, Marquart teaches of wherein the first memory condition comprises no erase blocks with no bad blocks being available for allocation (paragraph 49; where a resting block may designated to be used only when there are no other blocks available).
The reasons for obviousness are the same as recited in claims 1 and 13.
With respect to claim 16, Marquart teaches of wherein the first memory condition further comprises all available erase groups being used for data storage (paragraph 49; where a resting block may designated to be used only when there are no other blocks available).
The reasons for obviousness are the same as those recited with respect to claims 1 and 13.
With respect to claim 17, Lambert teaches of wherein the first memory condition further comprises a threshold associated with avoiding an unrecoverable wear leveling condition (paragraph 36-37).
The reasoning for obviousness is the same as indicated above with respect to claims 1 and 13.
With respect to claim 19, the combination of Matsudaira, Liu, Marquart, and Lambert teaches of wherein the memory condition comprises one or more of: no erase blocks with no bad 
The reasons for obviousness are the same as those recited with respect to claims 1 and 18.
With respect to claim 20, the combination of Matsudaira, Liu, Marquart, and Lambert teaches of the limitations cited and described above with respect to claims 4 and 15-16 for the same reasoning as described in claims 4 and 15-16.
With respect to claim 22, the combination of Matsudaira, Liu, Marquart, and Lambert teaches of the limitations cited above with respect to claim 3 for the same reasoning as indicated above with respect to claim 3.
With respect to claim 23, the combination of Matsudaira, Liu, Marquart, and Lambert teaches of the limitations cited above with respect to claim 4 for the same reasoning as indicated above with respect to claim 4.
Claims 2, 11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsudaira, Liu, Marquart and Lambert as applied to claims 1 and 18 above, and further in view of Hoei et al. (US 2017/0249211).
With respect to claim 2, the combination of Matsudaira, Liu, Marquart, and Lambert fails to explicitly teach of wherein each erase group comprises a redundant array of independent NAND (RAIN) stripe.

Matsudaira, Liu, Marquart, Lambert, and Hoei are analogous art because they are from the same field of endeavor, as they are directed to managing flash memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Matsudaira, Liu, Marquart, Lambert, and Hoei before the time of the effective filing of the claimed invention to make each logical block grouping of the combination of Matsudaira, Liu, Marquart, and Lambert into a RAIN stripe as taught in Hoei.  Their motivation would have been to provide protection against the loss of data.
With respect to claim 11, Hoei teaches of wherein each erase group comprises an erasure coding group (paragraph 35-37).
The reasons for obviousness are the same as indicated with respect to claim 2.
With respect to claim 21, the combination of Matsudaira, Liu, Marquart, Lambert, and Hoei teaches of the limitation as cited and described above with respect to claim 2 for the same reasoning as indicated with respect to claim 2.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsudaira, Liu, Marquart and Lambert as applied to claim 1 above, and further in view of Yu et al. (2012/0284587).
With respect to claim 8, the combination of Matsudaira, Liu, Marquart and Lambert fails to explicitly teach of wherein the memory condition further comprises one or more of: a threshold number of power cycles; a threshold power-on time; and a time since initial use.

Matsudaira, Liu, Marquart, Lambert, and Yu are analogous art because they are from the same field of endeavor, as they are directed to managing flash memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Matsudaira, Liu, Marquart, Lambert, and Yu before the time of the effective filing of the claimed invention to store the data in flash based on the elapsed time in combination of Matsudaira, Liu, Marquart, and Lambert as taught in Yu.  Their motivation would have been to provide protection against the loss of data.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
Applicant argues with respect to independent claims 1, 13, and 18 that the combination of Matsudaira, Liu, Marquart, and Lambert does not teach of the claimed allocating limitations.  The examiner disagrees.
As written in the claims, the allocating memory resources based on the first set of criteria occurs “prior to a memory condition being met that comprises a first erase group having more than a threshold number of write/erase actions.”  The allocating memory resources according to a second set of criteria occurs, “following the memory condition being met.”  These limitations 
In the combination of Matsudaira, Liu, Marquart, and Lambert, the allocation of the storage sectors are prioritized based on their bad block ration where the sectors with a higher priority/lower bad block ratio are written to first (Liu, paragraph 18-20) (claimed first set of criteria).  These sectors and their blocks are available and not full.  Marquart discloses that blocks that contain errors, or are bad are rested and may not be used in paragraphs 36-37.  However, once the remaining blocks are full, Marquart allows for the resting blocks to be used in paragraph 49 (the claimed second set of criteria).  Lambert discloses counters that count the number of write access and once the level exceeds the expected wear amounts or thresholds are reached (claimed memory condition being met), then writes classified as critical are allowed and non-critical writes are blocked in paragraphs 35-37.  Thus, in combination with Lambert, Liu and Marquart’s allocations would be occurring before the wear out threshold is reached in Lambert as well as after the wear out threshold is reached since Lambert reaching its wear out threshold still allows for critical writes to proceed, which would occur using the allocations taught in Liu and Marquart.  Thus the combination of Matsudaira, Liu, Marquart, and Lambert reads on the limitations at issue.
In view of the applicant’s arguments, the examiner highly recommends the applicant clarify that the first allocating limitation occurs “in response to” or “based on” a memory condition that comprises a first erase group having more than a threshold number of write/erase actions not being met, and that the second allocating limitation occurs “in response to” or “based on” the memory condition being met in order to overcome the present art rejections.
Applicant's arguments with respect to claim 8 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138